Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The applicant filed three duplicate copies of the same Information Disclosure Statement (IDS) on 11/12/2021. Accordingly, only one of these submissions is considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, and 1 and 19 of U.S. Patent No. 11,048,520. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claims 21 and 22 in the current Application are disclosed in respective claims 13 and 1 and 19 of U.S. Patent No. 11,048,520.
In addition, claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,180,846. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claims 21 and 22 in the current Application are disclosed in respective claims 1 and 20 of U.S. Patent No. 10,180,846.
"Generally, an obviousness-type double patenting analysis entails two steps. First, as a matter of law, a court construes the claim in the earlier patent and the claim in the later patent and determines the differences. Georgia-Pacific Corp. v. United States Gypsum Co., 195 F.3d 1322, 1326, 52, USPQ2d 1590, 1593 (Fed. Cir. 1999). Second, the court determines whether the differences in the subject matter between the two claims render the claims patentably distinct. Id. at 1327, 52 USPQ2d at 1595. A later claim that is not patentably distinct from an earlier claim in a commonly owned patent is invalid for obvious-type double patenting. In re Berg, 140 F.3d 1428, 1431,46 USPQ2d 1226, 1229 (Fed. Cir. 1998). A later patent claim is not patentably distinct from an earlier parent claim if the later claim is obvious over, or anticipated by, the patent claim. In re Longi, 759 F.2d at 896, 255 USPQ at 651 (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." Eli Lilly and Company v Barr Laboratories, Inc., United States Court of Appeals for the Federal Circuit, On petition for Rehearing en banc (decided: May 30, 2001).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al., US Patent Appl. Pub. No. 2009/0216866 (reference submitted by applicant in Information Disclosure Statement [IDS] filed 05/20/2021).
Regarding claim 21, Lu discloses a device interoperability system (FIG(s) 2 and 4) for one or more user devices associated with a user (FIG(s) 1-4) wherein said one or more user devices comprises a first user device (any one of diskless computers 131-133, FIG. 1, diskless computer 21, FIG. 2, diskless computer 41, FIG. 4) said device interoperability system comprising
a communications module (a communication module within storage server 213 and 411 is inherently disclosed), wherein a first connection is established between said first user device and said communications module (FIG. 2, paragraph 0006, lines 16-20, FIG. 4, paragraph 0021, lines 4-14);
storage coupled to said communications module (FIG. 2, 214, 216, FIG. 4, 412, paragraph 0022, lines 8-11), wherein said storage stores an operating system, one or more programs, data associated with the user (paragraph 0008, lines 1-3, paragraph 0022, lines 8-11), further wherein said operating system is booted by said first user device via said first connection, said operating system runs on said first user device, and said operating system uses one or more processing capabilities of the first user device for operation (paragraph 0006, lines 16-24, paragraph 0022); and
one or more processors to support said device interoperability system (paragraph 0022, lines 2-3).
Regarding claim 22, Lu discloses a method for device interoperability with all claim limitations, as disclosed above for claim 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186